Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This communication is responsive to the RCE filed on 06/27/2022.
3.	Claims 1-20 are currently pending in this Office action.

Information Disclosure Statement
4.	The information disclosure statement (IDS) filed on 06/27/2022 is considered by the examiner.  In addition, the IDS filed on 03/25/2022 is not considered since this is a duplicate of the IDS filed on 06/27/2022.

Oath/Declaration
5.	It appears that one of the inventors (i.e. Carta, Elisabetta) for the Oath or Declaration (filed on 06/27/2022) is missing.  Appropriate correction is requested.

Claim Rejections - 35 USC § 101
6.	Applicant’s arguments regarding the 35 U.S.C. 101 rejection made in the Remarks are not persuasive. The examiner maintains the rejection and the further explanation is set forth below:  
7.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
8.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites identifying an intent relating to a query; identifying an associated information; and providing a response to the intent relating to the query. 
	It should be noted that under the guidance of 2019 PEG, to decide whether a claim is “directed to” an abstract idea, the examiner evaluates whether the claim (1) recites an abstract idea grouping listed in the guidance and (2) fails to integrate the recited abstract idea into a practical application.  If the claim is “directed to” an abstract idea, as noted above, the examiner then determines whether the claim recites an inventive concept.  The 2019 PEG explains that, when making this determination, the examiner should consider whether the additional claim elements add “a specific limitation of combination of limitations that are not well-understood, routine, conventional activity in the field” or “simply append well-understood, routine, conventional activities previously known to the industry.”  
Claims 1, 9 and 15:
Step
Analysis
2A – Prong 1: Judicial Exception Recited?
Yes.  The claim recites the limitations of identifying an intent relating to a query associated with an object; identifying a first information which is already known; identifying a second information which is unknown; generating a question to determine the unknown second information; receiving an answer for the question generated to determine the second portion of information; providing the information.  
The identifying and/or generating limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a computing device” to initiate the executable operations, nothing in the claim precludes the steps from practically being performed in the human mind.   For example, but for the “a computing device” language, the claim encompasses the user manually receiving a search request.  This limitation is a mental process.
The receiving an answer limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a computing device” to initiate the executable operations, nothing in the claim precludes the steps from practically being performed in the human mind.   For example, but for the “a computing device” language, the
claim encompasses the user manually receiving a search request.  This limitation is a mental process.
The providing a response limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a computing device” to initiate the executable operations, nothing in the claim precludes the steps from practically being performed in the human mind.   For example, but for the “a computing device” language, the
claim encompasses the user manually receiving a search request.  This limitation is a mental process.
2A - Prong 2: Integrated into a Practical Application?
No.  The claim recites no specific additional elements except that the claim recites “a computing device” in the claim.
The hardware processor in the claim is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data (the search request, searching and returning the results).  This generic processor recitation is no more than mere instructions to apply to exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim is directed to the abstract idea.
2B: Claim provides an Inventive Concept?
No.  As discussed with respect to Step 2A Prong 2, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component.  
The same analysis applies here in 2B, i.e., mere instruction to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claim is ineligible.

Claims not specifically mentioned above are rejected due to the similar analysis and they are not patent eligible.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1-5, 7-11, 13-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0363697 (hereinafter Spivack) in view of U.S. 2018/0052885 (hereinafter Gaskill).


	Regarding claims 1, 9 and 15, Spivack discloses a computer-implemented method comprising:
identifying, by a computing device, a query associated with an object; identifying a plurality of informational items associated with the object ([0036]; receiving the user inquiry and recognizing a linguistic pattern including a verb from the user inquiry; “the root node 101 search through node-service index 102 and matches the request 104 to one or more services associated certain service nodes”; sending out one or more responses back);
identifying at least a first informational item of the plurality of informational items associated with the object for which a first portion of information is already known (i.e., “flight to LA”); identifying at least a second informational item of the plurality of informational items associated with the object for which a second portion of information is unknown (i.e., the user’s request may not contain enough information to provide a final response); generating a question (i.e., “departing from where”, “when do you want to fly,” how many people”, etc.) to determine the second portion of information based upon, at least in part, the second portion of information being unknown ([0060 and 0063]; a request of “buy a flight to LA” for purchasing a flight to LA); and providing a response to the query based upon, at least in part, at least the first informational item for which the first portion of information is already known and the answer for the question generated to determine the second portion of information ([0047 and 0060]; fig. 2; “First step 201 is receiving and displaying a user inquiry from the user, the user inquiry having linguistic pattern including a verb.  Then the second step 202 is generating and displaying a follow up question based on the user inquiry.  After second step 202, there is a step 203 of receiving and displaying a follow up answer from the user.  Then, the step 204 is generating and displaying a response based on the user inquiry and the follow up answer”).
Spivack does not explicitly disclose the features of identifying, by a computing device, an intent relating to a query associated with an object; receiving an answer for the question generated to determine the second portion of information, wherein the second portion of information is determined by inference based upon, at least in part, the answer for the question; and providing a response to the intent relating to the query.  However, Gaskill discloses that “The NLU component 214 may operate to parse user inputs and help determine the user intent and intent-related parameters.  For example, the NLU component 214 may discern the dominant object of user interest, and a variety of attributes and attribute values related to that dominant object.  The NLU component 214 may also determine other parameters such as the user input type (e.g., a question or a statement) and targeted item recipients” ([0076]; fig. 7 as shown below).  

    PNG
    media_image1.png
    1034
    1516
    media_image1.png
    Greyscale

Gaskill further discloses that “In one scenario, the NLU component 214 processes a sequence of user inputs including an original query and further data provided by a user in response to machine-generated prompts from the dialog manager 216 in a multi-turn interactive dialog.  This user-machine interaction may improve the efficiency and accuracy of one or more automated searches for the most relevant items available for purpose in an electronic marketplace” ([0077-0079]).  In addition, Gaskill discloses that “Other inputs considered by the NLU component 214 may include dialog context 816 (e.g., from context manager 218), user identity information 818 (e.g., from identify service 222), item inventory-related information 820 (e.g., from the core search engine 220 function of an electronic marketplace), and external world knowledge 822 to improve the semantic inference of user intent from user input” ([0082]).  Gaskill continue to disclose that “…A user may provide a spoken statement like ‘I am looking for a pair of sunglasses for my wife.’ The NLU component 214 may process this natural language user input to generate a more formal query to be provided to a search engine 220 and/or dialog manager 216…” and “…This information may be helpful in constraining a search to women’s sunglasses versus other types of sunglasses (e.g., men’s sunglasses, children’s sunglasses) to generate a more relevant item recommendation without requiring a user prompt to acquire the same information” ([0093-0095]) and it would have been obvious for one with ordinary skill in the art to utilize the teachings of Gaskill in the system of Spivack in view of the desire to enhance the distributed intelligent assistance processing by utilizing the sequence of user inputs resulting in improving the efficiency of the user inquiry output.  In addition, Spivack in view of Gaskill discloses a computer program product residing on a computer readable storage medium having a plurality of instructions stored thereon which, when executed across one or more processors; and a computing system including one or more processors and one or more memories configured to perform operations comprising (Spivack: [0049]; fig. 5).  


 Regarding claim 2, Spivack in view of Gaskill discloses the computer-implemented method wherein the answer for the question is generated from a virtual agent (Spivack: [0042]) and (Gaskill: [0050]).   Therefore, the limitations of claim 2 are rejected in the analysis of claim 1, and the claim is rejected on that basis.

Regarding claims 3, 10 and 16, Spivack in view of Gaskill discloses the computer-implemented further comprising determining a sequence of a plurality of questions to be generated (Spivack: [0059-0060]). 

Regarding claim 4, Spivack in view of Gaskill discloses the computer-implemented wherein the sequence of the plurality of questions to be generated is determined based upon, at least in part, one of user information and context (Spivack: [0047 and 0060]). 

Regarding claims 5, 11 and 17, Spivack in view of Gaskill discloses the computer-implemented method wherein the sequence of the plurality of questions to be generated is determined based upon, at least in part, a probability that the second portion of information is needed to provide the response to the query (Spivack: [0066 and 0073]). 

Regarding claims 7, 13 and 19, Spivack in view of Gaskill discloses the computer-implemented method further comprising: identifying a service for a second object associated with the object; and generating one or more additional questions associated with the service (Spivack: [0012]). 

Regarding claims 8, 14 and 20, Spivack in view of Gaskill discloses the computer-implemented method wherein the question is one of a direct question (i.e., “how many people”) and an indirect question (i.e., “what price range”) to determine the second portion of information (Spivack: [0063]). 

12.	Claims 6, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Spivack in view of Gaskill, and further in view of U.S. 2015/0347900 (hereinafter Bell).

Regarding claims 6, 12 and 18, Spivack in view of Gaskill does not explicitly disclose the computer-implemented method wherein determining the sequence of the plurality of questions to be generated includes excluding generation of a second question for determining the first portion of information.  However, such feature is well known in the art as disclosed by Bell ([0075]; if the customer is satisfied with the question and has no additional questions, the customer may select an option to indicate that the customer is finished asking questions and using the knowledge management system) and it would have been obvious for one with ordinary skill in the art to utilize the teaching of Bell in the modified system of Spivack in view of the desire to enhance the distributed intelligent assistance processing by utilizing the user intention resulting in improving the efficiency of the user inquiry output.

Response to Arguments
13.	Applicant's arguments filed 06/27/2022 have been fully considered but they are not persuasive. 
	The main point of applicant’s argument is that Spivack in view of Gaskill does not teach the claim limitation of “receiving an answer for the question generated to determine the second portion of information…wherein the second portion of information is absent from the answer for the question.”  However, the examiner disagrees. Contrary to applicant’s argument (i.e., “To get this clarification, Gaskill at [0086] states that ‘if there is missing information needed to fully resolve a user query’ then the dialog manager will ‘prompt the user to further refine the user’s requirements via additional input”; page 9 of Remarks),  Gaskill discloses that “…A user may provide a spoken statement like ‘I am looking for a pair of sunglasses for my wife.’ The NLU component 214 may process this natural language user input to generate a more formal query to be provided to a search engine 220 and/or dialog manager 216…” and “This intelligent personal assistant system 106 may also discern, typically by the Named Entity Recognizer sub-component 810, that ‘wife’ refers to a female person.…Further, through use of world knowledge, the intelligent personal assistant 106 may determine that the term ‘wife’ refers to a married female person, and that children are generally not married.  This information may be helpful in constraining a search to women’s sunglasses versus other types of sunglasses (e.g., men’s sunglasses, children’s sunglasses) to generate a more relevant item recommendation without requiring a user prompt to acquire the same information” ([0093-0095]).  Again, the examiner asserts that the system of Gaskill does not prompt the user to further refine the user’s requirements via additional input.  In view of these teachings, Gaskill clearly reads on the applicant’s claimed limitation.  It should be noted that it is the claims that define the claimed invention, and it is the claims, not the specification, that are anticipated or unpatentable.  It should also be noted that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments.  
Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA M PYO/Primary Examiner, Art Unit 2161